DETAILED ACTION
The present Office Action is responsive to the Amendment received on December 1, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Remark
	Claims 2, 7, 12-14, 21, and 23 are canceled.
Claims 1, 3-6, 8-11, 15-17, and 24-26 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The new matter rejection of claims 18-20, 22, and 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, made in the Office Action mailed on June 2, 2020 is withdrawn in view of the Amendment received on December 1, 2020.
The rejection of claim 27 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Rejection – Necessitated by Amendment
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-20, 22, and 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. This is an enablement rejection.
The present rejection is predicated on Applicants’ amendment limiting the probe (as claimed in step (i) of claim 18) explicitly to a single-stranded nucleic acid molecule.
three sites on its 5’ portion as described below:
a first primer binding site; 
a second primer binding site; and
a third primer binding site.
The claim the goes on to recite the first, second, and the third primers, wherein element (ii) recites that the second primer has a 3’ portion, “where the 3’ portion of the second primer has the sequence of the second binding site or binds to a sequence fully complementary to the second binding site.”
	Similarly, element (iii) recites that the third primer has “either … the sequence of the third binding site or binding a sequence complementary to the third binding site.”
	Applicants’ claims are not enabled because the probe as presently recited requires that the single-stranded molecule comprises a second primer binding sequence and a third primer binding sequence.
	However, the second and the third primers enclosed in the kit cannot bind the second and third primer binding sequences on the single-stranded probe because they have the same sequence.
	Therefore, one of skill in the art simply cannot make and use the invention as presently claimed.
Claim Rejections - 35 USC § 102
The rejection of claims 18, 19, 22, and 27 under 35 U.S.C. 102(a)(1) as being anticipated by Kanda et al. (U.S. Patent No. 7,175,985 B1, issued February 13, 2007), made in the Office Action mailed on June 2, 2020 is withdrawn in view of the Amendment received on December 1, 2020.
Claim Rejections - 35 USC § 103
The rejection of claim 20 under 35 U.S.C. 103 as being unpatentable over Kanda et al. (U.S. Patent No. 7,175,985 B1, issued February 13, 2007) in view of Tsai et al. (Journal of Virological Methods, 2012, vol. 181, pages 117-124), made in the Office Action mailed on June 2, 2020 is withdrawn in view of the Amendment received on December 1, 2020.
Conclusion
	No claims are allowed. 
	It is noted that prior art rejections have been withdrawn in view of the above enablement rejection.  Any amendment which necessitates re-application of the prior art rejection would be deemed necessitated by Amendment and would not be entered for the present application whose prosecution has been properly closed.
	Nelson (US2014/0329282) and Kanda et al. (U.S. Patent No. 7,175,985 B1, issued February 13, 2007) are made of record.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        February 4, 2021
/YJK/